     Case 2:20-cv-01504-CJC-SK Document 30 Filed 04/27/20 Page 1 of 9 Page ID #:877




 1

 2

 3
                                                                    JS-6
 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                                 )
11                                               )     Case No.: CV 20-01504-CJC(SKx)
      SHERIDAN JACOBSON,                         )
12                                               )
                                                 )
13
                  Plaintiff,                     )
                                                 )
14
            v.                                   )
                                                 )
15                                               )     ORDER GRANTING PLAINTIFF’S
      SWISHER INTERNATIONAL, et al.,             )     MOTION TO REMAND [Dkt. 17] AND
16                                               )     DENYING AS MOOT DEFENDANTS’
                                                 )     MOTION TO DISMISS [Dkt. 13] AND
17
                  Defendants.                    )     PLAINTIFF’S MOTION TO DISMISS
                                                 )     COUNTERCLAIMS [Dkt. 19]
18                                               )
                                                 )
19                                               )
                                                 )
20                                               )
21

22    I. INTRODUCTION
23

24          On December 27, 2019, Plaintiff Sheridan Jacobson brought this employment
25    discrimination action against Defendants Swisher International, Inc. (“Swisher”), two
26    supervisors at Swisher, Micah Rich and Wade Holder, and Does 1 through 100 in Los
27    Angeles County Superior Court. (Dkt. 1-1 [Complaint, hereinafter “Compl.”].) Swisher
28    removed the case on February 14, 2020 and asserted a series of counterclaims. (Dkts. 1

                                                 -1-
     Case 2:20-cv-01504-CJC-SK Document 30 Filed 04/27/20 Page 2 of 9 Page ID #:878




 1    [Notice of Removal, hereinafter “NOR”]; 12 [Answer and Counterclaim].) Now before
 2    the Court are three motions: (1) Swisher’s motion to dismiss (Dkt. 13), (2) Plaintiff’s
 3    motion to remand (Dkt. 17 [hereinafter “Remand Mot.”]), and (3) Plaintiff’s motion to
 4    dismiss Swisher’s counterclaims, (Dkt. 19). For the following reasons, Plaintiff’s motion
 5    to remand is GRANTED and both motions to dismiss are DENIED AS MOOT.1
 6

 7    II. BACKGROUND
 8

 9           This case arises from alleged instances of workplace harassment and disability
10    discrimination that occurred while Plaintiff was employed at Swisher. Plaintiff’s
11    Complaint alleges the following facts.
12

13           Swisher, a tobacco company, hired Plaintiff in 2014 as a territory manager.
14    (Compl. ¶ 7.) At all relevant times, Plaintiff was disabled due to “back disabilities,
15    depression, and anxiety.” (Id. ¶ 9.) Plaintiff’s duties as a territory manager required her
16    to be in her car for extended periods of time. (Id. ¶ 13a.) This caused her to develop a
17    back condition, which she reported to her manager, Defendant Micah Rich. (Id. ¶ 13b.)
18

19           In October 2017, Plaintiff took a day off from work to see a doctor about her back
20    issues. (Id. ¶ 13c.) When she told Rich about her appointment, he became angry, asked
21    whether “this is going to be a consistent issue,” and complained that she was “always
22    calling off.” (Id.) After Plaintiff returned to work, Rich began “overly monitor[ing] and
23    scrutiniz[ing]” her work and holding her to a higher standard than other employees. (Id.
24    ¶ 13d.) He also began speaking to Plaintiff in a condescending manner, “leer[ing] and
25    star[ing]” at her, and “would regularly make comments to other employees about the fact
26

27
      1
        Having read and considered the papers presented by the parties, the Court finds this matter appropriate
28    for disposition without a hearing. See Fed. R. Civ. P. 78; Local Rule 7-15. Accordingly, the hearing set
      for May 4, 2020 at 1:30 p.m. is hereby vacated and off calendar.
                                                         -2-
     Case 2:20-cv-01504-CJC-SK Document 30 Filed 04/27/20 Page 3 of 9 Page ID #:879




 1    that he did not like Plaintiff.” (Id. ¶ 13e-f.) Rich also gave Plaintiff a negative
 2    performance review because she requested accommodations for her disabilities. (Id.
 3    ¶ 57a.)
 4

 5          At some point in 2018, Plaintiff took a leave of absence from work due to anxiety
 6    and depression. (Id. ¶ 13i.) When she returned, Richard Palcha, another manager,
 7    “admonished [her] for being out sick, further exacerbating [her] disabilities.” (Id. ¶ 13j.)
 8    On April 25, 2019, Plaintiff went to a doctor for treatment for her anxiety and depression.
 9    (Id. ¶ 13k.) She submitted a doctor’s note to Swisher and was placed on protected
10    medical leave from April 25, 2019 to April 28, 2019. (Id.) But when she returned to
11    work on May 1, 2019, Swisher terminated her. (Id. ¶ 13l.)
12

13          After her termination, Plaintiff filed a complaint with the California Department of
14    Fair Employment and Housing (“DFEH”) and received a notice of the right to sue. (Id.
15    ¶ 20.) She then sued Defendants in Los Angeles County Superior Court, asserting fifteen
16    causes of action for violations of California law. (See generally id.) On February 14,
17    2020, Swisher removed the case pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. (See
18    NOR.) The Notice of Removal asserts that this Court has diversity jurisdiction because
19    the amount in controversy exceeds $75,000 and Micah Rich, the only non-diverse
20    Defendant, was fraudulently joined and therefore does not defeat complete diversity.
21    (See id. ¶ 15.) A series of motions were filed soon after removal. Swisher filed
22    counterclaims and moved to dismiss several of Plaintiff’s claims. (Dkts. 12–13.)
23    Plaintiff moved to dismiss those counterclaims, (Dkt. 19), and to remand the action to
24    Los Angeles County Superior Court, (Remand Mot.).
25

26    //
27    //
28    //

                                                    -3-
     Case 2:20-cv-01504-CJC-SK Document 30 Filed 04/27/20 Page 4 of 9 Page ID #:880




 1    III. MOTION TO REMAND
 2

 3          Plaintiff provides two principal arguments for why the Court should remand her
 4    case to state court: (1) Defendant Rich has not been fraudulently joined, so there is not
 5    complete diversity, and (2) Swisher has failed to establish that the amount in controversy
 6    exceeds $75,000. The Court agrees with Plaintiff’s first argument. Thus, it need not
 7    consider the parties’ dispute concerning the amount in controversy.
 8

 9          A.     Legal Standard
10

11          “Federal courts are courts of limited jurisdiction,” and possess “only that power
12    authorized by Constitution and statute.” Gunn v. Minton, 568 U.S. 251, 256 (2013)
13    (internal quotations omitted). A civil action brought in state court may only be removed
14    by the defendant if the action could have been brought in federal court originally. 28
15    U.S.C. § 1441(a). Federal district courts have diversity jurisdiction over suits where
16    more than $75,000 is in controversy and the citizenship of each plaintiff is different from
17    that of each defendant. 28 U.S.C. § 1332(a). When a case is removed, the burden of
18    establishing subject matter jurisdiction falls on the defendant, and the removal statute is
19    strictly construed against removal jurisdiction. See Gaus v. Miles, Inc., 980 F.2d 564,
20    566 (9th Cir. 1992). “Federal jurisdiction must be rejected if there is any doubt as to the
21    right of removal in the first instance.” Id.
22

23          B.     Fraudulent Joinder
24

25          Federal courts only have diversity jurisdiction over a matter if the parties are
26    completely diverse. See 28 U.S.C. § 1332(a). Plaintiff, a California citizen, alleges that
27    there is not complete diversity in this action because of her claims against Micah Rich,
28    who is also a California citizen. (Compl. ¶¶ 1, 3.) Swisher does not dispute Rich’s

                                                     -4-
     Case 2:20-cv-01504-CJC-SK Document 30 Filed 04/27/20 Page 5 of 9 Page ID #:881




 1    citizenship but instead asserts that he was fraudulently joined and cannot be used to
 2    destroy complete diversity. (NOR ¶ 15.) The Court agrees with Plaintiff.
 3

 4          Fraudulently joined defendants do not defeat removal on diversity grounds.
 5    Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998). Thus, when a
 6    sufficient showing of fraudulent joinder is made, a court will not consider the citizenship
 7    of the fraudulently joined party when determining whether there is complete diversity in
 8    a case. See Grancare, LLC v. Thrower by and through Mills, 889 F.3d 543, 548 (9th Cir.
 9    2018). “A defendant invoking federal court diversity jurisdiction on the basis of
10    fraudulent joinder bears a heavy burden since there is a general presumption against
11    fraudulent joinder.” Id. (internal quotations omitted). Defendants can establish
12    fraudulent joinder only by showing that the defendant who purportedly destroys complete
13    diversity “cannot be liable on any theory.” See Ritchey, 139 F.3d at 1318. This is an
14    exacting standard because “if there is a possibility that a state court would find that the
15    complaint states a cause of action against any of the resident defendants, the federal court
16    must find that the joinder was proper and remand the case to the state court.” Hunter v.
17    Philip Morris USA, 582 F.3d 1039, 1046 (9th Cir. 2009). Joinder is only fraudulent when
18    a plaintiff’s claims against the resident defendant fail “and the failure is obvious
19    according to the settled rules of the state.” Id. at 1043.
20

21          The Ninth Circuit recently reiterated that the tests for fraudulent joinder and for
22    failure to state a claim under Federal Rule of Civil Procedure 12(b)(6) are not equivalent.
23    See Grancare, 889 F.3d at 549. Even if a plaintiff’s claims against a defendant could not
24    withstand a 12(b)(6) motion, that does not mean that the defendant has been fraudulently
25    joined. Instead, before finding fraudulent joinder, a court must also determine “whether a
26    deficiency in the complaint can possibly be cured by granting the plaintiff leave to
27    amend.” See id.
28


                                                    -5-
     Case 2:20-cv-01504-CJC-SK Document 30 Filed 04/27/20 Page 6 of 9 Page ID #:882




 1           Of Plaintiff’s fifteen claims, only two—for harassment and intentional infliction of
 2    emotional distress (“IIED”)—are asserted against Rich. Thus, if Swisher can establish
 3    that Rich “cannot be held liable on any theory” as to both claims, Plaintiff’s motion to
 4    remand must be denied. See Ritchey, 139 F.3d at 1318. The Court addresses Plaintiff’s
 5    harassment claim first.
 6

 7           Under California’s Fair Employment and Housing Act (“FEHA”), is it unlawful
 8    “[f]or an employer . . . or any other person, because of . . . physical disability . . . to
 9    harass an employee.” Cal. Gov’t Code § 12940(j)(1). Unlike discrimination claims,
10    FEHA harassment claims are cognizable against individual supervisors. See id.
11    “[H]arassment focuses on situations in which the social environment of the workplace
12    becomes intolerable because the harassment (whether verbal, physical, or visual)
13    communicates an offensive message to the harassed employee.” Roby v. McKesson
14    Corp., 47 Cal. 4th 686, 706 (2009) (emphasis in original). Harassment consists of
15    “conduct outside the scope of necessary job performance, [] presumably engaged in for
16    personal gratification, because of meanness or bigotry, or for other personal motives.”
17    See Reno v. Baird, 18 Cal. 4th 640, 646 (1998). Because “harassment often does not
18    involve any official exercise of delegated power on behalf of the employer,” harassment
19    claims against supervisors usually cannot be premised on conduct that is necessary for
20    them to perform a supervisory job. See Roby, 47 Cal. 4th at 706. Thus, personnel-related
21    decisions involving discipline, performance evaluations, compensation, or job
22    assignments rarely constitute unlawful harassment. See Reno, 18 Cal. 4th at 646–47.
23

24           Swisher contends that all of Plaintiff’s allegations against Rich involve personnel
25    decisions that cannot form the basis of a harassment claim. The Court disagrees.
26    Plaintiff alleges that after she told Rich about her back issue, he became angry, asked
27    whether “this is going to be a consistent issue,” and complained that she was “always
28    calling off.” (Compl. ¶ 13b.) He also allegedly began speaking to Plaintiff in a

                                                      -6-
     Case 2:20-cv-01504-CJC-SK Document 30 Filed 04/27/20 Page 7 of 9 Page ID #:883




 1    condescending manner, “leer[ing] and star[ing]” at her, and “would regularly make
 2    comments to other employees about the fact that he did not like Plaintiff.” (Id. ¶ 13e-f.)
 3    Finally, Rich allegedly gave Plaintiff a negative performance review because she
 4    requested accommodation for her disabilities. (Id. ¶ 57a.)
 5

 6          These allegations—which are taken as true for the purposes of this motion—
 7    consist of more than just personnel decisions. Swisher is correct that some of the alleged
 8    conduct, like giving Plaintiff negative performance reviews, involves personnel
 9    decisions. See Janken v. GM Hughes Electronics, 46 Cal. App. 4th 55, 65 (1996). But
10    Swisher ignores key allegations in the Complaint. For example, the statements that Rich
11    allegedly made to other employees about “not liking” Plaintiff, as well as leering and
12    staring at her, are surely outside the scope of his necessary job performance and unrelated
13    to his managerial role. See, e.g., Hale v. Bank of Am., N.A., , 2013 WL 989968, at *5
14    (C.D. Cal. Mar. 13, 2013) (finding that similar allegations of a supervisor’s demeaning
15    comments to other employees “reach[ed] far beyond typical personnel management
16    decisions”). As such, this behavior does not involve a personnel management decision
17    and could form the basis of a FEHA harassment claim.
18

19          Swisher also does not address the possibility that Plaintiff could amend her
20    Complaint to include additional details about Rich’s conduct. Even assuming that, as
21    pled, Plaintiff’s harassment claim would not survive a Rule 12(b)(6) motion, Swisher has
22    offered no reason for why she could not amend her Complaint to add more detailed facts.
23    Compare Rangel v. Bridgestone Retail Operations, LLC, 200 F. Supp. 3d 1024, 1032
24    (C.D. Cal. 2016) (finding that there was no possible way for plaintiff to successfully
25    amend his complaint and state a cognizable harassment claim against his supervisor
26    because it was undisputed that he had failed to exhaust his administrative remedies) with
27    Martinez v. Michaels, 2015 WL 4337059, at *7 (C.D. Cal. July 15, 2015) (holding that
28    although plaintiff’s harassment claim was likely insufficient as pled, a finding of

                                                   -7-
     Case 2:20-cv-01504-CJC-SK Document 30 Filed 04/27/20 Page 8 of 9 Page ID #:884




 1    fraudulent joinder was nonetheless improper because additional facts could cure the
 2    deficiencies). Because Swisher has not come close to meeting its heavy burden of
 3    establishing that there is no possibility Plaintiff could state a harassment claim against
 4    Rich, the Court finds that he was not fraudulently joined. See Philip Morris USA, 582
 5    F.3d at 1046. Accordingly, complete diversity is not present, and this action must be
 6    remanded.2
 7

 8           C.      Attorneys’ Fees
 9

10           Plaintiff also requests an award of attorneys’ fees and costs under 28 U.S.C.
11    § 1447(c) for filing her motion to remand. “Courts may award attorney’s fees under [28
12    U.S.C. § 1447(c)] only where the removing party lacked an objectively reasonable basis
13    for seeking removal.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005).
14    Although ultimately unpersuasive, the Court does not find that Swisher’s arguments were
15    so objectively unreasonable as to warrant an award of attorneys’ fees. See Lussier v.
16    Dollar Tree Stores, Inc., 518 F.3d 1062, 1065 (9th Cir. 2008) (noting that while “[t]here
17    is no question that [defendant’s] arguments were losers[,] . . . removal is not objectively
18    unreasonable solely because the removing party’s arguments lack merit, or else attorney’s
19    fees would always be awarded whenever remand is granted”). Plaintiff’s request for
20    attorneys’ fees and costs is therefore DENIED.
21

22    //
23    //
24    //
25

26    2
        Because the Court has determined that Rich is not a sham defendant based on Plaintiff’s harassment
27    claim, it will leave the potential merits of her IIED claim to the state court. See Arellano v. Wal-Mart
      Stores, Inc., 2017 WL 4083144, at *7 (C.D. Cal. Sept. 14, 2017) (declining to consider the merits of
28    IIED claim after determining harassment claim against non-diverse defendant was sufficiently pled).

                                                          -8-
     Case 2:20-cv-01504-CJC-SK Document 30 Filed 04/27/20 Page 9 of 9 Page ID #:885




 1    IV. CONCLUSION
 2

 3          For the following reasons, Plaintiff’s motion to remand is GRANTED. This
 4    action is hereby remanded to Los Angeles County Superior Court. Because the Court
 5    lacks jurisdiction over this matter, Swisher’s motion to dismiss (Dkt. 13) and Plaintiff’s
 6    motion to dismiss Swisher’s counterclaims (Dkt. 19) are DENIED AS MOOT.
 7

 8

 9          DATED:       April 27, 2020
10                                                  __________________________________
11                                                        CORMAC J. CARNEY
12                                                  UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   -9-
